COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Marcy Lerch v. Wilmington Trust NA Successor Trustee for
                            the Merrill Lynch Mortgage Investor Trust Series 2006-HE5

Appellate case number:      01-15-00505-CV

Trial court case number:    15-CCV-054652

Trial court:                County Court at Law No. 1 of Fort Bend County

        On June 8, 2015, appellant, Marcy Lerch, filed an affidavit of indigence in this
Court in the above-referenced appeal. See TEX. R. APP. P. 20.1(a)(2). On June 11, 2015,
we referred the affidavit to the trial clerk to be filed. See id. at 20.1(c)(1), (d), 25.1(a).
On June 22, 2015, the trial clerk filed an indigent clerk’s record in this Court with a cover
letter stating that ten days had passed and no contest to the affidavit was filed in the trial
court. See id. at 20.1(e). Also on June 22, 2015, the court reporter filed an information
sheet in this Court requesting more time to file the reporter’s record because the trial
court had not yet ruled on the appellant’s affidavit of indigence.
        Accordingly, the allegations in the affidavit of indigence are deemed true, and
appellant is entitled to proceed without advance payment of appellate costs. See TEX. R.
APP. P. at 20.1(f). The Clerk of this Court is ORDERED to deem the appellant indigent
and that she is allowed to proceed on appeal without advance payment of costs for
purposes of the appellate filing fee and the clerk’s and reporter’s record fees.
        It is further ORDERED that the trial clerk and court reporter file with this Court,
within 30 days of the date of this order and at no cost to appellant, a clerk’s record
containing the items specified in Texas Rule of Appellate Procedure 34.5(a) and a
reporter’s record containing the items specified in Texas Rule of Appellate Procedure
34.6(a). See TEX. R. APP. P. 20.1(k).

       It is so ORDERED.
Judge’s signature:    /s/ Justice Higley
                      X Acting individually                               Acting for the Court
Date: June 30, 2015